         Case: 3:21-cv-00457-jdp Document #: 4 Filed: 07/30/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 BRANDON D. BRADLEY SR.,

                              Plaintiff,
        v.                                                                ORDER

 CLASSIFICATION JANE DOES #1–10 and                                    21-cv-457-jdp
 MENTAL HEALTH DOES,

                              Defendants.


       Pro se plaintiff Brandon D. Bradley Sr., also known as Brittney Bradley, has filed a

document titled “Order to Show Cause and Temporary Restraining Order.” Dkt. 1. Bradley

has not filed a complaint in this lawsuit, only this document, along with a document titled

“Imminent Danger Declaration,” Dkt. 2. Bradley names only Doe defendants, who I infer are

officials at the Dane County jail, where Bradley is currently incarcerated.

       In her filing, Bradley requests a preliminary injunction ordering defendants to take

numerous actions. For example, she demands that she be given a single cell because she is

transgender, that she be given more access to the law library, that she receive medical treatment

for a shoulder injury, that defendants stop “defaming” her by falsifying evidence against her,

and many other demands. Even though Bradley has not filed a complaint, it is plain from her

request for injunctive relief that any complaint she might file would violate Federal Rule of

Civil Procedure 20, which prohibits a plaintiff from joining unrelated claims against multiple

defendants in the same lawsuit. I have explained to Bradley on numerous occasions “that she

cannot litigate every single perceived misdeed by numerous officials in one lawsuit.” Bradley v.

Novak, No. 20-cv-328-jdp, 2020 WL 7360250, at *2 (W.D. Wis. Dec. 15, 2020). I warned
         Case: 3:21-cv-00457-jdp Document #: 4 Filed: 07/30/21 Page 2 of 2




Bradley that if she files another complaint that violates Rule 20 in this way, I will summarily

dismiss it. Id.

        Because Bradley’s request for injunctive relief shows that this lawsuit violates Rule 20,

I will dismiss this lawsuit without prejudice. If Bradley wishes to proceed on these allegations,

she must do so in separate lawsuits in accordance with the Federal Rules of Civil Procedure.



                                            ORDER

        IT IS ORDERED that:

        1. Plaintiff Brandon D. Bradley Sr.’s motion titled “Order to Show Cause and
           Temporary Restraining Order,” Dkt. 1, is DENIED.

        2. This lawsuit is DISMISSED without prejudice for violation of the Federal Rules of
           Civil Procedure.

        Entered July 30, 2021.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
